          Case 2:17-cv-01649-JFC Document 37 Filed 03/29/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 GERTRUDE MAE FLYNN, individually and                  Case No. 2:17-cv-01649-JFC
 on behalf of all others similarly situated,
                                                       Judge Joy Flowers Conti
                        Plaintiff,

        v.

 AIMBRIDGE HOSPITALITY, LLC,

                        Defendant.


                    PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                     APPROVAL OF CLASS ACTION SETTLEMENT

       For all the reasons set forth in the accompanying Memorandum in Support of Unopposed

Motion for Final Approval of Class Action Settlement, Plaintiff respectfully requests that the Court

enter the proposed Final Order and proposed Final Judgment certifying the proposed Settlement

Class and approving the proposed Settlement as being fair, reasonable, and adequate to the Class.

       Attached to this Motion are the following exhibits:

               Exhibit 1 – Declaration of Kelly K. Iverson
               Exhibit 2 – Declaration of Nicole S. Graves
               Exhibit 3 – Proposed Final Judgment

Dated: March 29, 2019                                Respectfully submitted,

                                                     /s/ Kelly K. Iverson
                                                     R. Bruce Carlson
                                                     bcarlson@carlsonlynch.com
                                                     Kelly K. Iverson
                                                     kiverson@carlsonlynch.com
                                                     CARLSON LYNCH, LLP
                                                     1133 Penn Avenue, 5th Floor
                                                     Pittsburgh, PA 15222
                                                     (412) 322-9243
                                                     (412) 231-0246 (Facsimile)

                                                     Counsel for Plaintiff
          Case 2:17-cv-01649-JFC Document 37 Filed 03/29/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 29, 2019, a true and correct copy of PLAINTIFF’S

UNOPPOSED MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT was

served upon all counsel of record via the Court’s electronic filing system.



                                                     /s/ Kelly K. Iverson
